


Exhibit 10.1

 

AMENDMENT 4 TO SENIOR SECURED PROMISSORY NOTE

 

DATED March 27, 2006

 

WHEREAS, the Parties entered into the Stock Purchase Agreement (“SPA”) dated
July 1, 2005 and the Senior Secured Promissory Note (“Note”) dated July 1, 2005
and the Amendment to Senior Secured Promissory dated November 4, 2005 and the
Amendment to Senior Secured Promissory dated December 5, 2005 and the Amendment
to Senior Secured Promissory dated January 6, 2006; and

 

WHEREAS, the Parties desire amend the repayment included in Schedule 1 of the
Note.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties each intending to be legally bound, agree to
amend the Schedule 1 of the Note in its entirety as follows:

 

SCHEDULE 1

 

Payment Schedule

 

 

Date

Amount

 

 

March 31, 2006

USD$10,000

 

 

April 30, 2006

USD$ 5,000

 

 

May 31, 2006

USD$10,000

 

 

June 30, 2006

USD$20,000

 

 

July 31, 2006

USD$25,000

 

 

August 31, 2006

USD$25,000

 

 

September 30, 2006

USD$40,000

 

 

October 31, 2006

USD$40,000

 

 

November 30, 2006

USD$50,000

 

 

December 31, 2006

USD$135,000

 

 

January 31, 2007

USD$50,000

 

 

February 28, 2007

USD$50,000


--------------------------------------------------------------------------------




 

March 31, 2007

USD$50,000

 

 

April 30, 2007

USD $50,000

 

 

May 31, 2007

USD $50,000

 

 

June 30, 2006

USD $10,000

 

 

TOTAL

USD $620,000

 

The BUYER agrees with the SELLER that to secure or collaterally secure
performance of the BUYER’S Obligations under the Note, the BUYER must cause and
procure the granting of security, specifically being, twenty-one shares (valued
at $30,000 per share) of Innovative Computing Group, Inc. (“ICG”) as collateral
for the note. As cash payments are made on the note, equivalent proportion of
the ICG shares will be given back to BUYER.

 

Except as expressly amended herein, there are no other amendments, implied or
otherwise, to the Note, SPA or any other agreement between the parties.

 

This agreement may be executed in any number of counterparts, each of which,
when executed, is an original. Those counterparts together make one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

 

BUYER:

Ominira Networks, LLC

 

By:

/s/ Olu Lafe

 

Name:

Dr. Olu Lafe

 

Title:

President and Chief Executive Officer,

 

Ominira Networks, LLC

 

 

COMPANY:

IA Global Acquisition Co., Ltd.

 

By:

/s/ Olu Lafe

 

Name:

Dr. Olu Lafe

 

Title:

President and Chief Executive Officer,

 

Ominira Networks, LLC

 

 

SELLER:

IA Global, Inc.

 

By:

/s/ Mark Scott

 

Name:

Mark Scott

 

Title:

President, IA Global, Inc.


--------------------------------------------------------------------------------